Response to Amendment
	The amendment filed 7/11/2021 has been entered. 

ALLOWANCE
Claims 1-3, 5-6, 10, and 19-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a backlight structure, comprising: a heat sink comprising a first heat dissipation plate; a glass back plate disposed opposite to the first heat dissipation plate, and comprising a glass plate body and a glass plate through hole formed through the glass plate body; a heat sink through hole formed through the first heat dissipation plate; at least one buckle connected to the glass back plate and the heat sink, and formed a gap between the glass back plate and the first heat dissipation plate, wherein the buckle comprises a buckle body, a first groove recessed from a bottom surface of the buckle body and disposed opposite to the heat sink through hole, and a second groove recessed from one side surface of the buckle body, wherein a part of the buckle body is inserted into the glass plate through hole, and a part of the glass plate body is clamped into the second groove; and a gasket layer disposed on an upper surface of the glass back plate and comprising a third through hole disposed opposite to the glass plate through hole, and a top of the buckle is inserted into the third through hole with respect to claim 1; and 
A backlight structure, comprising: a heat sink comprising a first heat dissipation plate and a second heat dissipation plate perpendicularly connected to one end of the first heat dissipation plate; resin frames comprising a first resin frame and a second resin frame, wherein the second resin frame is disposed above the second heat dissipation plate and parallel with the first heat .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al. (US 9,933,564), Matsui et al. (US 2017/0212299), and Kawabata (US 2016/0139330) disclose a similar backlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/Primary Examiner, Art Unit 2875